Citation Nr: 1648375	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a heart disability to include paroxysmal atrial tachycardia.  

3.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD) with depression.  

4.  Entitlement to a compensable rating for maxillary sinus disease with bilateral maxillary sinus retention cyst to include the propriety of the reduction from 50 percent to 0 percent, effective March 1, 2016.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 31, 2014.  

(The remaining issue of entitlement to an initial rating greater than 70 percent for PTSD with depression is addressed in the remand portion of the decision).  

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript is of record.  

The law provides that a total disability evaluation based on individual unemployability due to service connected disorders may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38°C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  

Although the record shows that TDIU was granted effective March 31, 2014, the issue of whether a grant of TDIU is warranted prior to March 31, 2014 remains.  
During the March 2011 VA examination, it was noted that the Veteran last worked four years ago and that he had PTSD issues of anger, irritability, and difficulty getting along with bosses, supervisors, and fellow workers.  The VA examiner noted that the Veteran exhibited "significant social cognitive and emotional
relationship, occupational, behavioral, development impairment in all
areas of his life."  

In light of the objective evidence of record and the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record prior to March 31, 2014 and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.

The Board's decision below addresses a partial grant of a higher initial rating for PTSD with depression, and the issue of entitlement to TDIU for the time period prior to March 31, 2014.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood due to significant social cognitive and emotional relationship, occupational, behavioral and developmental impairment in all areas of his life.

2.  For the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to his PTSD with depression.




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent evaluation for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §°4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have been met effective February 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision below awards a partial grant for the initial rating for PTSD with depression, and awards entitlement to TDIU effective to the date of claim.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Veteran seeks a higher initial rating for his PTSD with depression, and asserts that such disability renders him unable to obtain and maintain substantially gainful employment.  The Veteran filed his original service connection claim for PTSD on February 1, 2011.  The AOJ has awarded an initial 30 percent rating for PTSD effective February 1, 2011, and entitlement to TDIU effective March 31, 2014 (which the AOJ asserts is the date of claim for TDIU).  As discussed in the INTRODUCTION, the Board finds that the TDIU issue was reasonably raised with the application for compensation for PTSD filed on February 1, 2011.  See Rice, 22 Vet. App. 447 (2009).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

Under DC 9411, the currently assigned 30 percent evaluation for PTSD represents occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §°4.130, DC 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The Veteran underwent his initial VA Compensation and Pension (C&P) examination in March 2011.  At that time, the Veteran described a civilian history of avoiding Asian people, survivor guilt, poor sleep, anger, irritability, sadness, depression, flashbacks, some suicidal ideation, mood swings and social isolation.  He self-medicated his symptoms with alcohol.  He last worked 4 years previous and his PTSD issues of anger and irritability made it difficult to get along with his bosses, supervisors and coworkers.  The examiner noted that the Veteran had poor eye contact during the interview with his mental status examination significant for the classic PTSD symptoms of depression, anger, difficulty with memory and concentration, problems with focusing his attention, sleep disturbance, flashbacks, strong startle response and secondary depression.  He had a flat affect and was extremely anxious.  After a careful review of the claims folder, the examiner found that the Veteran's PTSD symptoms clearly interfered with his ability to work and function in interpersonal relationships and opined that the Veteran exhibited "significant social cognitive and emotional relationship, occupational, behavioral, development impairment in all areas of his life."

Notably, the VA examiner's assessment that the Veteran exhibited "significant social cognitive and emotional relationship, occupational, behavioral, development impairment in all areas of his life" closely mirrors the criteria for a 70 percent rating - occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

In addition, the record contains a May 2011 psychiatric impairment questionnaire prepared by the Veteran's treating VA clinician for purposes of obtaining disability benefits with the Social Security Administration (SSA).  This examiner provided diagnoses of PTSD, alcohol dependence in remission and cognitive disorder not otherwise specified (NOS) that rendered him markedly limited - effectively precluding him from performing normal workday activities in a meaningful manner.

The Board's further review of the record does not reflect any credible evidence which discounts the evaluations of the VA examiner and VA clinician above.

Given the above, the Board finds that, tor the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood due to significant social cognitive and emotional relationship, occupational, behavioral and developmental impairment in all areas of his life.  Thus, the criteria for an initial 70 percent rating for PTSD have been met for the entire appeal period.  

As a result of the 70 percent rating, the Veteran meets the eligibility criteria for schedular consideration of TDIU for the entire appeal period.  Notably, SSA has determined the Veteran to be permanently disabled effective February 1, 2011.  The opinion of the VA examiner and VA clinician above is entirely consistent with a finding of unemployability due to PTSD effective to the date of award of service connection for PTSD - February 1, 2011.  Thus, the Board finds that, for the entire appeal period, the Veteran has been unable to obtain and maintain substantially gainful employment due to his PTSD with depression. 

In sum, the Board finds that, effective February 1, 2011, the Veteran met the criteria for a 70 percent rating for PTSD under DC 9411 and entitlement to TDIU.  The Board defers consideration of a 100 percent schedular rating for PTSD under DC 9411 pending additional development addressed in the REMAND following this decision.


ORDER

A 70 percent rating for PTSD is granted effective February 1, 2011.

Entitlement to TDIU is granted effective February 1, 2011.



REMAND

The record indicates that the Veteran is in receipt of SSA disability benefits.  It appears, however, that his medical records and full decision relating to the SSA grant of benefits have not been associated with the claims file.  In light of the above, a remand is necessary to obtain and associate with the claims file any relevant SSA records and decisions.

The Board next notes that the Veteran appeals the denial of service connection for a lumbar spine disability.  In relation to his claim for service connection, the Veteran was afforded a VA examination in July 2012.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He noted that there was one medical record note in the service treatment records for a lumbar strain but that the separation examination revealed no mention of a chronic lumbar spine condition. The VA examiner found that the acute lumbar strain appeared to have resolved without any chronic disabling condition at exit from the military and that the more recent notes on lumbar spine degenerative disc disease were in 2008.  

During his August 2016 hearing, however, the Veteran testified that his back problems started during basic training when he jumped off a helicopter.  He attributed his current back problems to his duties in service to include truck driving and helicopter jumps.  He self-treated his symptoms as he was in a combat environment.  While the Veteran was afforded a VA examination in July 2012, it does not appear that the VA examiner considered the Veteran's lay statements in rendering his opinion.  On remand, another VA opinion by a different examiner should be obtained that takes into account the Veteran's lay statements of back problems during service and continued problems since that time.  

The Board also notes that the Veteran claims that he has a heart disability secondary to his service-connected PTSD and migraine headaches.  The Veteran, however, has not been afforded a VA examination addressing whether he has a heart disability that is related to service and/or is caused and/or aggravated by his service-connected migraine headaches and/or PTSD disabilities.  On remand, the Veteran should be afforded such an examination.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issues.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2016.

2.  Contact SSA and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.

3.  After completion of the above, obtain an opinion to address the etiology of the Veteran's lumbar spine disability by examiner other than the July 2012 VA examiner.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  After review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current lumbar disability is attributable to service or any incident in service to include his truck driving duties, reports of helicopter jumps and report of self-treatment in a combat zone environment wherein he lacked access to formalized care.  The examiner must provide a complete rationale for any opinions provided.  Any opinion offered must take into account the Veteran's history and contentions.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  If another examination is required to formulate an opinion, another examination should be scheduled that addresses the directives presented above.

4.  Schedule the Veteran for a VA examination to determine if he has a heart disability that is related to service, his service-connected PTSD and/or migraine headaches, or herbicide exposure in service.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any current heart disability had its onset in service or was caused by service including herbicide exposure or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's heart disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected migraine headaches and/or PTSD.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

5.  Thereafter, readjudicate the remanded issues of entitlement to a rating greater than 70 percent for PTSD, entitlement to service connection for a lumbar spine disability, entitlement to service connection for a heart disability to include paroxysmal atrial tachycardia, and entitlement to a compensable rating for maxillary sinus disease with bilateral maxillary sinus retention cyst to include the propriety of the reduction from 50 percent to 0 percent, effective March 1, 2016.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


